                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 (ROANOKE DIVISION)

 JEFFREY S. MEADOWS,                                 )
                                                     )
      Plaintiff,                                     )
                                                     )
 v.                                                  )
                                                     )
 NORTHROP GRUMMAN INNOVATION                         )
 SYSTEMS, INC.,                                      )    Case No. 7:19-cv-00394-MFU
                                                     )
 BAE SYSTEMS, INC.,                                  )
                                                     )
 and                                                 )
                                                     )
 BAE SYSTEMS ORDNANCE SYSTEMS,                       )
 INC.,                                               )
                                                     )
      Defendants.                                    )


REPLY IN SUPPORT OF NORTHROP GRUMMAN INNOVATION SYSTEMS, INC.’S
   MOTION TO DISMISS COUNTS IV & V OF THE AMENDED COMPLAINT

         COMES NOW Defendant Northrop Grumman Innovation Systems, Inc. ("NGIS"), by

counsel, and files this Reply in Support of its Motion to Dismiss Counts IV & V of the Amended

Complaint (the “Complaint”) filed by Plaintiff Jeffrey S. Meadows (“Meadows”) and in support

thereof states as follows:

I.       INTRODUCTION.

         First, Meadows tacitly concedes that his claim for Virginia statutory business conspiracy

is not viable, providing no case law in support of his position and relying solely on an interpretation

of the statutory language that has been roundly rejected by both the Fourth Circuit and the Supreme

Court of Virginia. Accordingly, Meadows's Virginia statutory business conspiracy, Count V of his

Amended Complaint, should be dismissed with prejudice.




Case 7:19-cv-00394-MFU Document 25 Filed 08/16/19 Page 1 of 9 Pageid#: 1205
         Second, Meadows's has not pled sufficient factual allegations to support a plausible

inference (or coherent claim) that Orbital ATK, Inc. (“Orbital ATK”)1 and BAE Systems, Inc.

and/or BAE Systems Ordnance Systems, Inc. (collectively, “BAE”) "conspired" with a

"preconceived plan" or "unity of design and purpose" for BAE to wrongfully terminate Meadows's

employment. Further, even if Meadows's allegations are sufficient, it is utterly implausible that

Orbital ATK would have supported terminating Meadows because he refused to engaged in

corporate espionage against Orbital ATK. Accordingly, to the extent Meadows has alleged the

existence of such a conspiracy, which he has not, the narrative alleged requires the willful

suspension of common sense. As such, Meadows has failed to plausibly allege his claim of

Virginia common law conspiracy in Count IV of his Amended Complaint, and it should be

dismissed with prejudice.

         As a result, the Complaint fails to state a claim against Orbital ATK and, to the extent

claims are set forth, they are factually and legally insufficient. Therefore, the conspiracy claims

against NGIS should be dismissed with prejudice and NGIS should be dismissed as a party.

II.      ARGUMENT.2

         A. Meadows's alleged injuries are not covered by the Virginia business conspiracy
            statutes and his position regarding its interpretation is contrary to controlling case
            law in the Fourth Circuit and the holdings of the Supreme Court of Virginia.

         Meadows's Virginia statutory business conspiracy claim must be dismissed because



1
         NGIS is alleged to be the successor-in-interest to Orbital ATK, Inc. (“Orbital ATK”). (Compl., ¶ 10)
2
          Meadows's claims should also be dismissed because, inter alia, they are barred by the federal enclave
doctrine, derivative sovereign immunity, and because Meadows has failed to meet the pleading requirements under
the Federal Rules of Civil Procedure, as set forth in NGIS’s prior motions and supporting brief. In the interest of
brevity, NGIS will not restate those arguments here. NGIS does not waive or concede any of these arguments and
will rely upon them before this Court at any hearing set with regard to the instant motions practice between the parties.
Further, NGIS joins in the arguments and authority set forth by BAE in its opposition to Meadows’s Motion to Remand
and its reply in support of its Motion to Dismiss, in particular those establishing federal enclave jurisdiction.



                                   2
Case 7:19-cv-00394-MFU Document 25 Filed 08/16/19 Page 2 of 9 Pageid#: 1206
Meadows alleges only damages to his personal and employment interests,3 neither of which are

covered by the Virginia business conspiracy statutes upon which he bases his claim.

        Although Meadows implicitly concedes this point, "acknowledge[ing] Andrews4 and the

federal cases that have cited it," he nonetheless argues that "the plain language of the statute

addresses 'reputation, trade, business or profession . . ..'" Accordingly, Meadows asserts that

because he has pleaded conclusory language tracking the statute—"Orbital ATK and BAE’s

conspiracy damaged Meadows’ professional reputation"—the claim is "squarely within the plain

language of Virginia Code §§ 18.2-499 and 18.2-500."

        But Meadows's position is directly contradicted by the repeated rulings of both Virginia

courts and Virginia district courts applying Andrews and interpreting these same statutes. See, e.g.,

Westwood Ltd. P'ship v. Grayson, 96 Va. Cir. 312, 2017 WL 9887530, at *20 (2017) ("Here the

word 'reputation' is at issue. Within the statute, its association with 'trade, business or profession'

requires the exclusion of personal reputation and interest in employment from the scope of the

statute's coverage. We note that federal courts in Virginia have reached similar holdings.").

Accordingly, Meadows's cannot rely upon the statutory language to establish his claim—especially

where the statutes were not designed to encompass defamation and employment claims.

        Indeed, Meadows asserts that "as a result of defamation and the termination of his

employment with both Orbital ATK and BAE" he was "unable to accept certain employment offers

during the pendency of debarment proceedings" and is still unable to accept employment offers

because of the "negative and false comments regarding Meadows in the Joint Personnel




3
         Excepting insufficient and conclusory legal allegations reciting the statutory language without identifying
concrete or particularized injuries. (Compl. ¶ 192, 197).
4
        Andrews v. Ring, 266 Va. 311, 319, 585 S.E.2d 780, 784 (2003).



                                   3
Case 7:19-cv-00394-MFU Document 25 Filed 08/16/19 Page 3 of 9 Pageid#: 1207
Adjudication System."5 But, the Fourth Circuit has unequivocally stated that damages to

employment, employment prospects, and professional reputation do not fall with the scope of the

Virginia business conspiracy statutes. In Buschi v. Kirven, 775 F.2d 1240, 1259 (4th Cir. 1985),

the Fourth Circuit found that "injury to the professional reputation of the [plaintiff]" is "in essence,

an action in slander and libel," which is not a business-related injury because it relates only to

plaintiff's "employment and possible injury to [his] employment reputation." Id.

        The Buschi Court noted that "[i]n an unbroken line of federal district cases . . . the federal

district courts in Virginia have consistently held that a right of action is 'afforded [under the

Virginia business conspiracy statutes] only when malicious conduct is directed at

one's business, not one's person' and 'applies only to conspiracies resulting in business-related

damages.'" Id. (emphasis added). See also Shirvinski v. U.S. Coast Guard, 673 F.3d 308, 321 (4th

Cir. 2012) (reiterating this position stating "Virginia's business conspiracy statute was not designed

to provide treble damages for defamation suits cloaked as conspiracy claims.”). The unbroken line

of cases identified in Buschi continues today and the Court's position has not changed–– Virginia's

business conspiracy statute does not encompass injuries to a plaintiff's employment, employment

prospects, and professional reputation. See, e.g., Jaggars v. Sandy Spring Bank, W.D. Va. No.

6:14-CV-00015, 2015 WL 1648556, at *4 (W.D. Va. Apr. 14, 2015) (citing Andrews and Buschi

and dismissing statutory business conspiracy claim alleging damages to employment and

professional reputation stating "the Supreme Court of Virginia has clarified that these statutes

'apply to business and property interests, not to personal or employment interests.'"); Jackson v.

Liberty Univ., W.D. Va. No. 6:17-CV-00041, 2017 WL 3326972, at *11–12 (W.D. Va. Aug. 3,

2017) (citing Andrews and Buschi and finding "[u]nder the relevant interpretations of § 18.2-499,



5
        (See Amended Complaint, ¶¶ 91–92).


                                   4
Case 7:19-cv-00394-MFU Document 25 Filed 08/16/19 Page 4 of 9 Pageid#: 1208
such a claim is not 'directed at property,' and instead relates to 'employment reputation' or 'personal

reputation and interest in employment' issues which are excluded from the statute's scope.");

Marcantonio v. Dudzinski, 155 F. Supp. 3d 619, 636 (W.D. Va. 2015) (dismissing a Virginia

business conspiracy claim finding “[t]o the extent, then, that Plaintiff's alleged business interest is

not simply his ‘swim contract’ with UVA but the hope of becoming a professional athlete, it is a

future business interest that is not cognizable.”); Jordan v. Hudson, 690 F.Supp. 502

(E.D.Va.1988) (dismissing claim that defendants injured plaintiff in his “reputation, trade,

business and profession” as a United States postmaster because Va.Code. § 18.2–499 addresses

injuries to one's business, not to one's employment interests); King v. Darden, E.D. Va. No. 3:17-

CV-742-JAG, 2018 WL 3651590, at *6 (E.D. Va. Aug. 1, 2018) (dismissing Virginia business

conspiracy on same grounds). Given the courts' long-standing adherence to Andrews and Buschi,

it is perhaps unsurprising that Meadows has not identified a single case supporting his position.

       Therefore, because Count V, Meadows's claim under Virginia's business conspiracy

statute, fails to allege damages cognizable under the statute, it must be dismissed.



   B. Meadows's common law conspiracy claim (Count IV) fails to allege facts supporting
      a "preconceived plan" or "unity of design and purpose" between BAE and Orbital
      ATK, which is a necessary element of his claim. Accordingly Count IV must be
      dismissed.

       A claim for civil conspiracy under Virginia common law requires a “preconceived plan

and unity of design and purpose, for the common design is the essence of the conspiracy.” Bay

Tobacco, LLC v. Bell Quality Tobacco Products, LLC, 261 F. Supp. 2d 483, 499, (E.D. Va. 2003).

Here, Meadows fails to allege any preconceived plan (or agreement) between Orbital ATK and

BAE, much less one that is plausible. Neither does Meadows allege a "unity of design and

purpose." Without agreement to undertake or effect a conspiracy––a type of plan or design––



                                   5
Case 7:19-cv-00394-MFU Document 25 Filed 08/16/19 Page 5 of 9 Pageid#: 1209
Meadows's cannot connect Orbital ATK's alleged actions to its claim against BAE for wrongful

termination. As a result, his common law conspiracy claim against NGIS must fail.

       "The function of a conspiracy claim differs in criminal and civil cases. In a criminal

context, the purpose of conspiracy charges is to punish the act of agreement itself . . .." Gelber v.

Glock, 293 Va. 497, 532–35, 800 S.E.2d 800, 820–21 (2017). "The object of

a civil conspiracy claim is to spread liability to persons other than the primary tortfeasor" by tying

together "those who, acting in concert, may be held responsible for any overt act or acts.” Id.

(quoting Simpson v. Weeks, 570 F.2d 240, 242–43 (8th Cir. 1978)).

       Here, however, Meadows's has not alleged an overt agreement, or any unity of purpose or

design, with which to tie his allegations against BAE to Orbital ATK. Accordingly, his conspiracy

claim quickly unravels into tangled, unconnected, and contradictory positions. For example,

Meadows asserts that Orbital ATK and BAE "conspired" to terminate Meadows's employment

with BAE because he would not engage in corporate espionage against Orbital ATK and in

favor of BAE. See, e.g., Meadows's Opp. to BAE's Motion to Dismiss at pg. 19 and 27. But

alleging that Orbital ATK would participate in a scheme with the purpose of terminating

Meadows's employment with BAE because he refused to provide BAE with Orbital ATK's

confidential information is not only implausible––it's nonsensical.

       Meadows's narrative thread also slips from the needle when Meadows tries to weave

Orbital ATK's alleged misreport of his acceptance of employment with CNS6 into his conspiracy

claim. Specifically, Meadows asserts that: (a) Orbital ATK lied to BAE about Meadows's

acceptance of employment with CNS; (b) Orbital ATK lied to influence BAE to fire Meadows; (c)

Orbital ATK lied to BAE because Orbital ATK wanted to retaliate against Meadows for not



6
       CNS is an Orbital ATK affiliated entity.


                                   6
Case 7:19-cv-00394-MFU Document 25 Filed 08/16/19 Page 6 of 9 Pageid#: 1210
accepting the CNS position; (d) Orbital ATK did not inform BAE its information was false or of

Orbital ATK's desire to retaliate against Meadows for his refusal to accept the CNS position;7 and

as a result (e) Orbital ATK and BAE's respective terminations of Meadows's employment on

similar grounds demonstrates that Orbital ATK and BAE agreed, with unity of purpose, to take

actions that would result in BAE terminating Meadows's employment for Meadows's refusal to

commit corporate espionage against Orbital ATK. Again, notably absent from Meadows's web

of conspiracy is any factual allegation as to how Orbital ATK's unilateral deception of BAE has

anything to do with BAE's alleged wrongful termination of Meadows's employment for refusing

to commit corporate espionage (or why Orbital ATK would want Meadows's terminated for his

refusal to do so).

        In addition, Meadows does not allege when, where, how, or why Orbital ATK and BAE

agreed that Orbital ATK's unilateral deception of BAE would support BAE's alleged wrongful

termination, nor does Meadows explain when, where, how, or why BAE and Orbital ATK agreed

to work towards effecting BAE's alleged wrongful termination of Meadows.8 In short, Meadows's

allegations are neither comprehensible nor plausible, and when the thread is tugged, the conspiracy

claim simply comes undone.

        Thus, even accepting the allegations as true, Meadows has failed to sufficiently allege his

claim for civil conspiracy (claim IV), because he has not tied BAE's alleged wrongful termination

of his employment to any conspiracy between BAE and Orbital ATK. Therefore, Meadows's claim

for civil conspiracy should be dismissed. See, e.g., Shirvinski v. U.S. Coast Guard, 673 F.3d 308,


7
         Presumably, Orbital ATK also did not conspire with BAE for the purpose of Orbital ATK deceiving BAE so
that BAE would terminate Meadows's employment as a result of Orbital ATK's deception of BAE, as it is impossible
to both know a fact is false and simultaneously believe that fact to be true.
8
        Also, missing is any insight as to what part, if any, Orbital ATK's alleged misrepresentation to BAE could
have played in this Gordian knot, given that Meadows's claim against BAE is that he was terminated for refusing to
engaging in corporate espionage, not because BAE was lied to by Orbital ATK.


                                   7
Case 7:19-cv-00394-MFU Document 25 Filed 08/16/19 Page 7 of 9 Pageid#: 1211
320 (2012) (holding that speculation and inference derived from a set of facts is insufficient to

support a claim of conspiracy); and Othentec Ltd. V. Phelan, 526 F.3d 135, 140 (4th Cir. 2008)

(holding “mere speculation or the building of one inference upon another” is insufficient

justification for proceeding to trial on a conspiracy claim).

III.   CONCLUSION.

       As set forth above, Meadows has failed to plead the necessary elements to support his

conspiracy claims and, without such factual basis, as a matter of law Meadows cannot prove the

required elements. Thus, his conspiracy claims (Counts IV and V) should be dismissed, with

prejudice.

       WHEREFORE, for the foregoing reasons, NGIS respectfully requests that this Court grant

its Motion to Dismiss Counts IV and V of the Complaint and dismiss NGIS from this action.

                                               Respectfully submitted,

                                               NORTHROP GRUMMAN INNOVATION
                                               SYSTEMS, INC.


                                               By: s/James K. Cowan, Jr.

                                               James K. Cowan, Jr. (VSB 37163)
                                               Eric D. Chapman (VSB 86409)
                                               CowanPerry PC
                                               250 South Main Street, Suite 226
                                               Blacksburg, Virginia 24060
                                               Telephone: (540) 443-2850
                                               Facsimile: (888) 755-1450
                                               jcowan@cowanperry.com
                                               echapman@cowanperry.com

                                               Counsel for Defendant
                                               Northrop Grumman Innovation Systems, Inc.




                                   8
Case 7:19-cv-00394-MFU Document 25 Filed 08/16/19 Page 8 of 9 Pageid#: 1212
                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and exact copy of the foregoing Reply was filed via
ECF this 16th day of August 2019.

John R. Thomas, Jr., Esq.
Healy Hafemann Magee LLC
11 Franklin Road, S.W.
P.O. Box 8877
Roanoke, Virginia 24014
jt@hhm.law

John P. Fishwick, Esq.
Monica L. Mroz, Esq.
Carrol M. Ching, Esq.
Daniel J. Martin, Esq.
Fishwick & Associates PLC
30 Franklin Road, Suite 700
Roanoke, Virginia 24011
john.fishwick@fishwickandassociates.com
monica.mroz@fishwickandassociates.com
carrol.ching@fishwickandassociates.com
daniel.martin@fishwickandassociates.com

       Counsel for Plaintiff, Jeffrey S. Meadows


Thomas M. Winn, III, Esq. (VSB # 35758)
winn@woodsrogers.com
Joshua R. Treece, Esq. (VSB #79149)
jtreece@woodsrogers.com
WOODS ROGERS PLC
10 South Jefferson Street, Suite 1400
Roanoke, Virginia 24011
Telephone: (540) 983-7529
Facsimile: (540) 983-7711

       Counsel for Defendants BAE Systems, Inc.
       and BAE Systems Ordnance Systems, Inc.


                                            s/James K. Cowan, Jr.




                                   9
Case 7:19-cv-00394-MFU Document 25 Filed 08/16/19 Page 9 of 9 Pageid#: 1213
